Title: From John Adams to Thomas McKean, 20 September 1779
From: Adams, John
To: McKean, Thomas


     
      My dear sir
      Braintree Septr. 20. 1779
     
     It is a long Time, Since I had the Pleasure to see you, but my Esteem is not at all diminished. None of Us have any Thing to boast of in these Times, in Respect to the Happiness of Life. You have been in disagreable Scaenes no doubt—mine have been much worse than I expected.
     I never heard of any Jealousy, Envy or Malevolence, among our Commissioners, at Paris, untill my Arrival at Bourdeaux. Judge of my surprise, Grief and Mortification, then, when I heard at Bourdeaux, and found on my Arrival at Paris, the Heat and Fury to which it had arisen. Both Sides most earnestly besieged me, in order to get me to join their Party, but I Saw the only Part a Man who had either Conscience or Honour could take, in my Situation, was to join neither. Accordingly I invariably and firmly refused to have any Thing to do with their Disputes, before my Arrival, or after it, any farther than they might, unavoidably be intermixed, with the public Questions, in which my Office obliged me to give an Opinion, and then to give it impartially for the public Good. I accordingly lived, not only in Peace but in Friendship to all Appearance, with both Sides. If there was any Animosity, in either against me, personally, it was very artfully concealed from me, and certainly never had any just Cause. Since my Arrival here, I am informed that I have been honoured with a little of the Ill humour of both sides, and I beg your Assistance in Congress, that I may be informed of the Particulars as I have requested.
     Congress have done the only Thing that could dissolve the Charm that is left one alone. An opposition in Parliament, in an Assembly, in a senate, in Congress is highly usefull and necessary to ballance Individuals, Bodies, and Interests one against another, to bring the Truth to Light and Justice to prevail. But an opposition in a foreign Embassy in the Circumstances of this Country and of Europe, is Ruin. There can be no secrecy, no Confidence, where such an opposition takes Place, much less where there now are Such infernal Quarrells, as were between my Colleagues. It would be better to employ a single Man of sense, even although he should be as selfish and interested as is possible consistent with Fealty to his Country, than three virtuous Men of greater Abilities, any two of whom should be at open Variance with each other. It would be better to employ a single Stockjobber, or Monopolizer. It would be is better still no doubt to employ one Man of Virtue and Ability.
     I presume Congress intend to appoint a secretary to the Commission, and Consuls for the Management of Commercial and maritime matters. It is highly necessary. Franklin is a Wit and a droll Humourist, I know. He may be a Philosopher, for what I know, but he is not a sufficient Statesman, he knows too little of American Affairs or the Politicks of Europe, and takes too little Pains to inform himself of Either. He is too old, too infirm too indolent and dissipated, to be sufficient for the Discharge of all the important Duties of Ambassador, Secretary, Admiral, Commercial Agent, Board of War, Board of Treasury, Commissary of Prisoners, &c. &c. &c. as he is at present in that Department, besides an immense Correspondence, and Acquaintance, each of which would be enough for the whole Time of the most active Man in the Vigour of Youth.
     Yet such is his Name on both Sides the Water, that it is best, perhaps that he should be left there. But a secretary and Consuls should be appointed to do the Business, or it will not be done, or if done it will not be done by him, but by busy People who insinuate themselves into his Confidence without either such Heads or Hearts as Congress should trust.
     I took my Pen, chiefly to pay my Respects to you, but it ran insensibly into Politicks, in which the public is so much Interested, that I will neither blot, nor alter.
     
      I am, with great Esteem and Respect sir, your most obedient servant
      John Adams
     
    